EXHIBIT 10.2

ALLERGAN, INC.

CHANGE IN CONTROL POLICY

Allergan, Inc. (the “Company”) hereby adopts this Allergan, Inc. Change in
Control Policy (this “Policy”), effective as of April 28, 2010 (such date, the
“Effective Date”).

1.        Purpose. The purpose of this Policy is to provide each “Participant”
(as such term is defined in Section 3) with protection in the event of a
termination of employment under specified circumstances following a “Change in
Control” (as such term is defined in Section 4). The Company believes that
because of its position in the industry, financial resources and historical
operating results there is a possibility that the Company may become the subject
of a Change in Control either now or at some time in the future. The Company
believes it is in the interest of the Company and its stockholders to foster
Participants’ objectivity in making decisions with respect to any pending or
threatened Change in Control and to assure that the Company will have the
continued dedication and availability of Participants as employees of the
Company or one of its affiliates, notwithstanding the possibility, threat or
occurrence of a Change in Control. The Company believes that these goals can be
accomplished by alleviating certain of the risks and uncertainties with regard
to Participants’ financial and professional security that would be created by a
pending or threatened Change in Control and that inevitably would distract
Participants and could impair their ability to objectively perform their duties
for and on behalf of the Company.

2.        Term. Commencing on the Effective Date, this Policy shall remain in
effect until the second anniversary of the date upon which a Change in Control
occurs, subject to the provisions in Section 5; provided, however, that the
Company, through the Organization and Compensation Committee of its Board of
Directors, or its successor (“O&CC”), may in its sole discretion amend or
terminate this Policy without prior notice at any time prior to the date upon
which a Change in Control occurs. Effective as of the date on which a Change in
Control occurs, this Policy may not be amended or terminated with respect to any
Participant in a manner that will materially impact such Participant’s rights
hereunder without such Participant’s express written consent.

3.        Participants. Each full-time employee of the Company or any of its
affiliates who is (a) in salary grade ten (10) vice presidents or higher,
(b) actively employed by the Company or any of its affiliates immediately prior
to the consummation of a Change in Control and (c) not eligible to receive
severance benefits in connection with a Change in Control pursuant to an
individual agreement with the Company (each such employee, a “Participant”),
shall be eligible to receive severance benefits under this Policy in the event
that (x) the Participant incurs a “Qualifying Termination” (as such term is
defined in Section 6) following a Change in Control and (y) the Participant
executes a release in substantially the form attached as Appendix B hereto (a
“Release”) and such Release becomes irrevocable on or before the payment date
specified in Section 7(a). Notwithstanding the foregoing, to the extent required
by the Release, the Release will not be treated as irrevocable for the purposes
of this Policy prior to the date that is seven (7)

 

1



--------------------------------------------------------------------------------

calendar days after the Executive has provided proof that he or she has
withdrawn or dismissed any pending claims or actions.

4.        Change in Control. As used in this Policy, a “Change in Control” shall
mean the following and shall be deemed to occur if any of the following events
occur:

(a)    Any “person” (a “Person”), as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
is or becomes the “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act (a “Beneficial Owner”), directly or indirectly, of securities of
the Company representing (i) 20% or more of the combined voting power of the
Company’s then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within 30 days after the acquisition by a
majority of the Incumbent Board (as hereinafter defined) or (ii) 33% or more of
the combined voting power of the Company’s then outstanding voting securities,
without regard to whether such acquisition is approved by the Incumbent Board;

(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, is approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) shall, for the purposes of this Policy, be considered as
though such person were a member of the Incumbent Board of the Company;

(c)    The consummation of a merger, consolidation or reorganization involving
the Company, other than one which satisfies both of the following conditions:

(i)    a merger, consolidation or reorganization which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Company or such other entity resulting
from the merger, consolidation or reorganization outstanding immediately after
such merger, consolidation or reorganization and being held in substantially the
same proportion as the ownership in the Company’s voting securities immediately
before such merger, consolidation or reorganization, and

(ii)    a merger, consolidation or reorganization in which no Person is or
becomes the Beneficial Owner directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding voting securities; or

 

2



--------------------------------------------------------------------------------

(d)    The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or other disposition by the Company of
all or substantially all of the Company’s assets.

(e)    Notwithstanding the preceding provisions of this Section, a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Section is (i) an underwriter or underwriting
syndicate that has acquired the ownership of any of the Company’s then
outstanding voting securities solely in connection with a public offering of the
Company’s securities, (ii) the Company or any subsidiary of the Company or
(iii) an employee stock ownership plan or other employee benefit plan maintained
by the Company (or any of its affiliated companies) that is qualified under the
provisions of the Internal Revenue Code of 1986, as amended (the “Code”). In
addition, notwithstanding the preceding provisions of this Section, a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Section becomes a Beneficial Owner of more than the
permitted amount of outstanding securities as a result of the acquisition of
voting securities by the Company which, by reducing the number of voting
securities outstanding, increases the proportional number of shares beneficially
owned by such Person, provided, that if a Change in Control would occur but for
the operation of this sentence and such Person becomes the Beneficial Owner of
any additional voting securities (other than through the exercise of options
granted under any stock option plan of the Company or through a stock dividend
or stock split), then a Change in Control shall occur.

5.        Effect of a Change in Control. In the event of a Change in Control,
Sections 7 through 9 of this Policy shall become applicable to each Participant.
These Sections shall continue to remain applicable to each Participant until the
second anniversary of the date upon which the Change in Control occurs. At that
point, so long as the employment of a Participant has not been terminated on
account of a Qualifying Termination, as defined in Section 6, this Policy shall
terminate and be of no further force with respect to such Participant.
Notwithstanding the foregoing, if a Participant’s employment with the Company
and its affiliated companies is terminated on account of a Qualifying
Termination on or before the second anniversary of a Change in Control and the
Participant becomes entitled to receive severance benefits under this Policy,
this Policy shall remain in effect with respect to such Participant until the
Participant receives the various benefits to which he or she has become entitled
under the terms of this Policy.

6.        Qualifying Termination. If, subsequent to a Change in Control, a
Participant’s employment with the Company and its affiliated companies is
terminated, such termination shall be considered a Qualifying Termination
unless:

(a)    The Participant voluntarily terminates his or her employment with the
Company and its affiliated companies. A Participant, however, shall not be
considered to have voluntarily terminated his or her employment with the Company
and its affiliated companies if, following the Change in Control, the
Participant’s overall compensation is reduced or adversely modified in any
material respect or the Participant’s duties are materially changed, and
subsequent to such reduction, modification or change, the Participant elects to
terminate his or her employment with the Company and its affiliated companies.
For such purposes, the Participant’s duties shall be considered to have been

 

3



--------------------------------------------------------------------------------

“materially changed” if, without the Participant’s express written consent,
there is any substantial diminution or adverse modification in the Participant’s
overall position, responsibilities or reporting relationship, or if, without the
Participant’s express written consent, the Participant’s job location is
transferred to a site more than 50 miles away from his or her place of
employment prior to the Change in Control.

(b)    The termination is on account of the Participant’s death or Disability.
For such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which the Participant becomes unable to continue the performance of
his or her responsibilities for the Company and its affiliated companies and
which, at least 26 weeks after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and the Participant, or in the
event of the Participant’s inability to designate a physician, the Participant’s
legal representative. In the absence of agreement between the Company and the
Participant, each party shall nominate a qualified physician and the two
physicians so nominated shall select a third physician who shall make the
determination as to Disability.

(c)    The Participant is involuntarily terminated for “cause.” For this
purpose, “cause” shall be limited to only three types of events:

(i)    the willful refusal of the Participant to comply with a lawful, written
instruction of the Board so long as the instruction is consistent with the scope
and responsibilities of the Participant’s position prior to the Change in
Control;

(ii)    dishonesty by the Participant which results in a material financial loss
to the Company (or to any of its affiliated companies) or material injury to its
public reputation (or to the public reputation of any of its affiliated
companies); or

(iii)    the Participant’s conviction of any felony involving an act of moral
turpitude.

(d)    In addition, notwithstanding anything contained in this Policy to the
contrary, if a Participant’s employment is terminated within the fifty-five
(55) day period ending on the date of a Change in Control and it is determined
that such termination (i) was at the request of a third party who has indicated
an intention or taken steps reasonably calculated to effect a Change in Control
and who subsequently effectuates a Change in Control or (ii) otherwise occurred
in connection with, or in anticipation of, a Change in Control which actually
occurs, then, for all purposes of this Policy, the date of a Change in Control
with respect to such Participant shall mean the date immediately prior to the
date of such termination of such Participant’s employment.

7.        Severance Payment.

(a)    Subject to Section 3, if a Participant’s employment is terminated as a
result of a Qualifying Termination, the Company shall pay the Participant a cash
lump-sum payment on the fifty-fifth day immediately following the Participant’s
Qualifying

 

4



--------------------------------------------------------------------------------

Termination in an amount equal to the product of the Participant’s
“Compensation” (as such term is defined below) and the applicable multiplier set
forth in Appendix A hereto (such amount, the “Severance Payment”).

(b)    For purposes of this Policy, and subject to Section 7(c), a Participant’s
“Compensation” shall equal the sum of (i) the Participant’s highest annual
salary rate within the five-year period ending on the date of the Participant’s
Qualifying Termination plus (ii) a “Bonus Increment.” The Bonus Increment shall
equal the Participant’s target annual bonus under the Executive Bonus Plan or
Management Bonus Plan (or any successor plans thereto), as applicable, for the
year in which a Qualifying Termination occurs, assuming 100% performance for
both corporate and individual objectives, as applicable.

(c)    If a Participant’s normal severance payment under the Company’s and
affiliate’s applicable severance pay policies for a reduction in force would be
greater than the Compensation described in Section 7(b), above, then
Participant’s “Compensation” for purposes of Section 7(b) shall be such greater
amount.

8.        Additional Benefits. Subject to Section 3, if a Participant’s
employment is terminated as a result of a Qualifying Termination, the
Participant may continue medical, dental and vision care coverage in accordance
with the terms of the Allergan Welfare Benefits Plan, as in effect immediately
prior to a Change in Control (including terms governing required Participant
contributions). In addition, the Participant shall receive executive
outplacement benefits of a type and duration generally provided to executives at
the Participant’s level. These programs shall be continued at no cost to the
Participant, except to the extent that tax rules require the inclusion of the
value of such benefits in the Participant’s income. The programs shall be
continued in the same way and at the same level as in effect immediately prior
to the Qualifying Termination. A Participant’s entitlement to continue
participation in the applicable group medical, dental and vision programs shall
continue for the following period, as applicable: (a) one year, for any
Participant whose Severance Payment is calculated pursuant to Appendix A-1,
(ii) two years, for any Participant whose Severance Payment is calculated
pursuant to Appendix A-2 and (iii) three years, for any Participant whose
Severance Payment is calculated pursuant to Appendix A-3.

9.        Parachute Payment Matters. In the event that a Participant becomes
entitled to receive a Severance Payment in accordance with the provisions in
Section 7, and such Severance Payment or any other benefits or payments
(including transfers of property) that the Participant receives, or is to
receive, pursuant to this Policy or any other agreement, plan or arrangement
with the Company in connection with a Change in Control (“Other Benefits”) would
not be deductible by the Company by reason of Section 280G of the Code (or any
successor thereto) or any comparable provision of state or applicable non-US
law, (“Comparable Excise Tax”) the following rules shall apply:

(a)    The Severance Payment shall be reduced (to zero if necessary) and, if the
Severance Payment is reduced to zero, Other Benefits shall be reduced (to zero
if necessary) until no portion of the Severance Payment and Other Benefits is
not deductible by the Company by reason of Section 280G of the Code or
Comparable Excise

 

5



--------------------------------------------------------------------------------

Tax, provided, however, that (i) no such reduction shall be made unless the net
after-tax benefit received by a Participant after such reduction would exceed
the net after-tax benefit received by the Participant if no such reduction was
made and (ii) if Other Benefits are required to be reduced, the reduction of
such Other Benefits shall occur in the following order: (A) reduction in the
benefits described in Section 8 (with such reduction being applied to the
benefits in the manner having the least economic impact to the Participant and,
to the extent the economic impact is equivalent, such benefits shall be reduced
in the reverse order of when the benefits would have been paid or provided to
the Participant, that is, benefits payable or provided later shall be reduced
before benefits payable or provided earlier); (B) reduction of any cash payments
(with such reduction being applied to the payments in the reverse order in which
they would otherwise be made, that is, later payments shall be reduced before
earlier payments); (C) cancellation of acceleration of vesting on any equity
awards for which the exercise price exceeds the then fair market value of the
underlying equity; and (D) cancellation of acceleration of vesting of equity
awards not covered under (C) above, provided that in the event that acceleration
of vesting of equity awards is to be cancelled, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of such equity
awards, that is, later equity awards shall be canceled before earlier equity
awards.

(b)    All determinations under this Section 9 shall be made by the accounting
firm (the “Auditors”) that is serving as the Company’s independent registered
public accounting firm immediately prior to the Change in Control. For purposes
of determining whether any of the Severance Payments or Other Benefits would not
be deductible by the Company by reason of Section 280G or Comparable Excise Tax
and whether any of such payments shall be reduced pursuant to Section 9(a),
(i) any other payment or benefits received or to be received by a Participant in
connection with a Change in Control or Participant’s termination of employment
(whether pursuant to the terms of this Policy or any other plan, arrangement or
agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code (or any successor thereto) or Comparable Excise Tax, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code (or any
successor thereto) or Comparable Excise Tax shall be treated as being
nondeductible by the Company, unless in the opinion of tax counsel selected by
the Auditors and acceptable to the Participant such other payments or benefits
(in whole or in part) do not constitute parachute payments, or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
(or any successor thereto) or Comparable Excise Tax or, (ii) the amount of the
Severance Payments and Other Benefits which shall be treated as nondeductible by
reason of Section 280G or Comparable Excise Tax shall be equal to the lesser of
(A) the total amount of the Severance Payments or Other Benefits or (B) the
amount of excess parachute payments within the meaning of Sections 280G(b)(1)
and (4) of the Code (or any successor or successors thereto) or Comparable
Excise Tax, after applying clause (i), above, and (iii) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code (or any successor or successors thereto) or Comparable Excise Tax.

 

6



--------------------------------------------------------------------------------

(c)    For purposes of making the determinations and calculations required
herein, the Auditors and any tax counsel selected by the Auditors may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code or Comparable Excise Tax, provided that the
Auditors’ determinations must be made on the basis of “substantial authority”
(within the meaning of Section 6662 of the Code), as applicable. All fees and
expenses of the Auditors shall be borne solely by the Company.

10.        Rights and Obligations Prior to a Change in Control. Except as
otherwise provided in Section 6(d), prior to a Change in Control, the rights and
obligations of a Participant with respect to his or her employment by the
Company shall be determined in accordance with the policies and procedures
adopted from time to time by the Company and the provisions of any written
employment contract in effect between the Company and a Participant from time to
time. Except as otherwise provided in Section 6(d), this Policy deals only with
certain rights and obligations of a Participant subsequent to a Change in
Control, and the existence of this Policy shall not be treated as raising any
inference with respect to what rights and obligations exist prior to a Change in
Control. Unless otherwise expressly set forth in a separate employment agreement
between a Participant and the Company, the employment of each Participant is
at-will, and a Participant or the Company may terminate the Participant’s
employment with the Company at any time and for any reason, with or without
cause, to the extent permitted under applicable law, provided that if such
termination occurs within two years after a Change in Control (or as
contemplated in Section 6(d)) and constitutes a Qualifying Termination (as
defined in Section 6) the provisions of this Policy shall govern the payment of
the Severance Payment and certain other benefits as provided herein.

11.        Non-Exclusivity of Rights. The severance benefits provided under this
Policy shall be paid in lieu of any severance benefits that a Participant might
otherwise be entitled to receive from the Company under the Company’s applicable
severance pay policies. Subject to the foregoing, (a) nothing in this Policy
shall prevent or limit a Participant’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company and
for which a Participant may qualify, nor shall anything herein limit or
otherwise affect such rights as a Participant may have under any stock option or
other agreements with the Company; and (b) amounts which are vested benefits or
which Participant is otherwise entitled to receive under any plan or program of
the Company at or subsequent to the date of any Qualified Termination shall be
payable in accordance with such plan or program.

12.        Confidentiality Covenant. Each Participant who receives benefits
under this Policy agrees that the Participant shall not, directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as hereinafter defined). Each such Participant agrees that, upon termination of
the Participant’s employment with the Company, all Confidential Information in
the Participant’s possession that is in written or other tangible form (together
with all copies or duplicates thereof, including computer files) shall be
returned to the Company and shall not be retained by the Participant or

 

7



--------------------------------------------------------------------------------

furnished to any third party, in any form, except as provided herein; provided,
however, that the Participant shall not be obligated to treat as confidential,
or return to the Company copies of any Confidential Information that (a) was
publicly known at the time of disclosure to the Participant, (b) becomes
publicly known or available thereafter other than by any means in violation of
this Policy or any other duty owed to the Company by any person or entity, or
(c) is lawfully disclosed to the Participant by a third party. As used in this
Policy, the term “Confidential Information” means: information disclosed to the
Participant or known by the Participant as a consequence of or through the
Participant’s relationship with the Company about the products, research and
development efforts, regulatory efforts, manufacturing processes, customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
customer lists, of the Company.

13.        Non-Solicitation Covenant. Each Participant who receives benefits
under this Policy agrees that, for the period commencing on the date of
termination of the Participant’s employment with the Company and ending on the
first anniversary thereof, the Participant shall not, either on the
Participant’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or shareholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
officer or employee of the Company; provided, however, that a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 13.

14.        Full Settlement. The Company’s obligation to make the payments
provided for in this Policy and otherwise to perform its obligations hereunder
shall not be affected by any set-off, counter-claim, recoupment, defense or
other claim, right or action which the Company may have against a Participant or
others. In no event shall a Participant be obligated to seek other employment or
to take any other action by way of mitigation of the amounts payable to a
Participant under any of the provisions of this Policy. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which a
Participant may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company or others of the validity or enforceability of,
or liability under, any provision of this Policy or any guarantee of performance
thereof (including as a result of any contest by a Participant about the amount
of any payment pursuant to Section 9), unless the arbitrator or the court, as
the case may be, determines that the Participant’s material claims in such
contest were frivolous or were asserted in bad faith.

15.        Policy Administration.

 

8



--------------------------------------------------------------------------------

(a)    The O&CC is responsible for the general administration and management of
this Policy (“Administrator”), and shall have all powers and duties necessary to
fulfill its responsibilities, including, but not limited to, the discretion to
interpret and apply the provisions of this Policy and to determine all questions
relating to eligibility for, and amount of, benefits under this Policy. The O&CC
may delegate any administrative responsibility it may have under this Policy to
one or more individuals, including individuals who are employees of the Company.

(b)    The Administrator shall have the discretion to interpret or construe
ambiguous, unclear, or implied (but omitted) terms in any fashion it deems to be
appropriate in its sole and absolute discretion, and to make any findings of
fact needed in the administration of this Policy. The validity of any such
interpretation, construction, decision, or finding of fact shall be given de
novo review if challenged before an arbitrator or in court, and such de novo
standard shall apply notwithstanding the grant of full discretion hereunder to
the Administrator or characterization of any such decision by the Administrator
as final or binding on any party.

(c)    Subject to the last sentence of Section 15(b), all actions taken and all
determinations by the Administrator will be final and binding on all persons
claiming any interest in or under this Policy. To the extent the Administrator
has been granted discretionary authority under this Policy, the Plan
Administrator’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter.

16.        Successors. This Policy shall inure to the benefit of and be binding
upon the Company and its successors. The Company shall require any successor to
all or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, expressly to assume and agree to perform this Policy in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.

17.        Governing Law. This Policy is intended to be an unfunded “top-hat”
pension plan, within the meaning of U.S. Department of Labor Regulation
Section 2520.104-23 and shall be interpreted, administered, and enforced in
accordance with ERISA. It is expressly intended that ERISA preempt the
application of state laws to this Policy, to the maximum extent permitted by
ERISA Section 514. To the extent that state law is applicable, the statutes and
common laws of the State of California (excluding its choice of laws principles)
shall apply.

18.        Claims Procedure.

(a)    Any person claiming a benefit under this Policy shall present such a
claim in writing to the Administrator. The Administrator shall respond to the
claim within 90 days unless special circumstances require an extension of time
of up to an additional 90 days. Prior to the expiration of the initial 90-day
period, the Administrator shall notify the claimant of any such special
circumstances and the date by which a decision is expected.

 

9



--------------------------------------------------------------------------------

(b)    If the claim is denied, the Administrator shall provide the claimant with
a written notice that sets forth (i) the specific reason or reasons for the
denial, (ii) reference to the specific Plan provisions on which the denial is
based, (iii) a description of any additional materials or information necessary
for the claimant to perfect his or her claim and an explanation of why such
materials or information is necessary and (iv) a description of this Policy’s
review procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA following
an adverse benefit determination on review.

(c)    The claimant may request review of a denied claim by providing written
notice to the Administrator within 60 days of the date of denial. In connection
with the request for review, the claimant may submit written comments,
documents, records and other information relating to the claim for benefits. The
claimant shall also be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits. The Administrator shall decide whether to
affirm or reverse the earlier denial of benefits taking into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefits determination.

(d)    The Administrator’s decision on review shall be made within 60 days,
unless the Administrator determines that special circumstances require an
extension of time of up to an additional 60 days. Prior to the expiration of the
initial 60-day period, the Administrator shall notify the claimant of any such
special circumstances and the date by which a decision is expected. The
Administrator shall provide the claimant with written notice of its benefit
determination on review. In the event of an adverse claim decision, the notice
shall include (i) the specific reason or reasons for the adverse determination,
(ii) reference to the specific Plan provisions on which the benefit
determination is based, (iii) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits and (iv) a statement of the claimant’s right to bring a civil
action under ERISA.

(e)    The procedure set forth in this Section 18 is intended to comply with
U.S. Department of Labor Regulation Section 2560.503-1 and shall be construed in
accordance with such regulation. Subject to the last sentence of Section 15(b),
all decisions on review shall be final and bind all parties concerned.

19.        Resolution of Disputes. Subject to a Participant’s exhaustion of the
administrative remedies under Section 18 with respect to any claim for benefits
under this Policy, any controversy or dispute between the parties involving the
construction, interpretation, application or performance of the terms of this
Policy or in any way arising under the Policy shall be settled by arbitration
pursuant to the terms of a Participant’s Release.

20.        Notices. Any notice or communication required or permitted to be
given under this Policy shall be delivered personally or via an overnight
courier service or be sent by United States registered or certified mail,
postage prepaid and return receipt requested,

 

10



--------------------------------------------------------------------------------

and addressed or delivered as follows: (i) any notice to a Participant shall be
delivered to the Participant’s most recent address on file with the Company and
(ii) any notice to the Company shall be delivered to the Administrator at the
following address: General Counsel, Allergan, Inc., 2525 Dupont Drive, Irvine,
California 92612, or to such other address as either the Company or the
Participant shall have furnished to the other in writing in accordance herewith.

21.        Severability. In case any one or more of the provisions contained in
this Policy shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Policy, but this Policy shall be construed as if
such invalid, illegal or unenforceable provision had never been contained herein
and there shall be deemed substituted for such invalid, illegal or unenforceable
provision such other provision as will most nearly accomplish the intent of the
parties to the extent permitted by the applicable law. In case this Policy, or
any one or more of the provisions hereof, shall be held to be invalid, illegal
or unenforceable within any governmental jurisdiction or subdivision thereof,
this Policy or any such provision thereof shall not as a consequence thereof be
deemed to be invalid, illegal or unenforceable in any other governmental
jurisdiction or subdivision thereof.

22.        Taxation. Regardless of any action the Company or an affiliate takes
with respect to any or all income tax, employment tax, or other tax-related
items related to Participant’s participation in the Policy and legally
applicable to Participant (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or an affiliate. The Company and/or the
affiliate (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items with respect to the Policy; and (2) do not commit to and
are under no obligation to structure the terms of any payment under the Policy
to reduce or eliminate Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if Participant is subject to tax in more
than one jurisdiction, the Company and/or an affiliate (which may be a former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. Finally, all payment amounts are subject to
tax withholding as necessary to satisfy any Tax-Related Items in accordance with
applicable law.

 

11



--------------------------------------------------------------------------------

23.        Section 409A.

(a)    The Company intends that any payments, benefits or reimbursements that a
Participant may become entitled to receive under this Policy be exempt from or
comply with Section 409A of the Code and guidance promulgated thereunder
(“Section 409A”). The provisions of this Section 22 shall qualify and supersede
all other provisions of this Policy as necessary to fulfill the foregoing
intent.

(b)    If a Participant is a “specified employee” (determined by the Company in
accordance with Section 409A) as of the date that the Participant incurs a
Qualifying Termination, and if any payment, benefit or reimbursement to be paid
or provided under this Policy both (i) constitutes a “deferral of compensation”
within the meaning of and subject to Section 409A (“Nonqualified Deferred
Compensation”) and (ii) cannot be paid or provided in a manner otherwise
provided herein without subjecting the Participant to additional tax, interest
and/or penalties under Section 409A, then any such payment, benefit or
reimbursement that is payable during the first 6 months following the
Participant’s Qualifying Termination shall be paid or provided to the
Participant in a cash lump-sum payment to be made on the earlier of (x) the
Participant’s death and (y) the first business day of the seventh month
immediately following the Participant’s “separation from service” within the
meaning of Section 409A (“Separation from Service”).

(c)    To the extent any in-kind benefit or reimbursement to be paid or provided
under this Policy constitutes Nonqualified Deferred Compensation, (i) the amount
of expenses eligible for reimbursement or the provision of any in-kind benefit
(within the meaning of Section 409A) to a Participant during any calendar year
shall not affect the amount of expenses eligible for reimbursement or provided
as in-kind benefits to the Participant in any other calendar year (subject to
any lifetime and other annual limits provided under the Company’s health plans),
(ii) any reimbursements for expenses incurred by the Participant shall be made
on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred, (iii) the Participant shall not be
entitled to any in-kind benefits or reimbursement for any expenses incurred
subsequent to the end of the tenth calendar year following the calendar year in
which the Participant incurs a Qualifying Termination and (iv) the right to any
such reimbursement or in-kind benefit may not be liquidated or exchanged for any
other benefit.

(d)    Any payment, benefit or reimbursement to be paid or provided under this
Policy above due to a Qualifying Termination that is exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) shall be paid or
provided to a Participant only to the extent that such payment or benefit is
provided, or reimbursable expense is incurred, no later than the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the Participant incurs a Qualifying Termination; provided, further, that
the Company shall reimburse any such reimbursable expenses no later than the
last day of the third taxable year following the Participant’s taxable year in
which the Participant incurs a Qualifying Termination.

 

12



--------------------------------------------------------------------------------

(e)    Any reimbursement, payment or benefit to be paid or provided under this
Policy that constitutes Nonqualified Deferred Compensation due upon a Qualifying
Termination shall be paid or provided to a Participant only if the Participant’s
Qualifying Termination constitutes a Separation from Service.

24.        Construction. All references to “Company” in Sections 10-14 of the
Policy shall be read to include both the Company or an affiliate, as applicable.
In no event shall any section of this Policy be construed as the Company having
an employment relationship with any Participant which is employed by an
affiliate.

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this instrument, evidencing
the terms of the Allergan, Inc. Change in Control Policy this 18th day of
December, 2010.

 

Allergan, Inc. By:   /s/ Scott D. Sherman

Scott D. Sherman

Executive Vice President, Human Resources

 

13



--------------------------------------------------------------------------------

Appendix A-1

For purposes of Section 7 of this Policy, the multiplier for a Participant in
Grade 10 or 11 as of the date of such Participant’s Qualifying Termination shall
be one (1).

Appendix A-2

For purposes of Section 7 of this Policy, the multiplier for a Participant in
Grade, 12, 13, or 14 as of the date of such Participant’s Qualifying Termination
shall be two (2).

Appendix A-3

For purposes of Section 7 of this Policy, the multiplier for a Participant who
holds the title of: (i) Chief Executive Officer; (ii) President, Allergan, or
(iii) Executive Vice President (or any successor position thereto) as of the
date of such Participant’s Qualifying Termination shall be three (3).

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

SEVERANCE AND GENERAL RELEASE AGREEMENT

This Severance and General Release Agreement (this “Agreement”) is entered into
by and between Allergan, Inc. (the “Company”) and [__________________________]
(the “Employee”), collectively referred to as the “Parties.” This Agreement
shall be effective on the date that the Employee signs and dates this Agreement
(the “Agreement Date”).

 

  1.

Benefits to the Employee.

The Employee’s employment with the Company ended on [_______________] (the
“Termination Date”). The Employee acknowledges that the Employee has been paid
all wages and/or commissions earned and owed to the Employee up through and
including the Termination Date, except for commissions that were not calculable
as of the Termination Date. Any earned commissions that were not calculable as
of the Termination Date shall be paid to the Employee in accordance with the
provisions of the commission plan that applied to the Employee on the
Termination Date promptly after such commissions are calculable, and shall be
subject to the recovery by the Company of any unrepaid draws or advances against
commissions by the Employee. Amounts, if any, owed under Partners for Success,
the Management Bonus Plan or the Executive Bonus Plan, as applicable, will be
paid in accordance with the terms of the respective plan documents. The Employee
also acknowledges that the Employee has been paid for all earned and unused
vacation days. In addition to the foregoing, the following benefits to the
Employee under this Section 1 shall be provided by the Company under the
[Allergan, Inc. Severance Pay Plan] [OR] [Allergan, Inc. Executive Severance Pay
Plan] [OR] [Allergan, Inc. Change in Control Policy] (the “Plan”), provided that
such benefits [(other than benefits under the Management Bonus Plan/Executive
Bonus Plan or Partners For Success, as applicable)] shall not be paid unless the
Company has received a signed original of this Agreement that becomes
irrevocable in accordance with Section 3 below by the 55th day following the
Termination Date.] [Provided further, however, that this Agreement will not be
treated as becoming irrevocable for these purposes prior to the date that is 7
days after the date the Employee provides proof that any pending claim or action
has been withdrawn or dismissed as required by Section 6 below.]

 

  a.

The Payment.

The Company will provide the Employee with a payment equal to (indicate dollar
amount) $________ [equivalent to (indicate severance period months or weeks)
______ (    ) months/weeks (the “Severance Period”) of the Employee’s final base
monthly pay/salary,] less applicable withholding for state and federal taxes
(the “Payment”). [Payment will be made on the first business day of the seventh
month immediately following the Termination Date.] [OR] [Payment will be made in
a single sum on or about the fifty-fifth (55th) day immediately following the
Employee’s

 

2



--------------------------------------------------------------------------------

termination as provided under the terms of the Plan.] [OR] [In accordance with
the terms of the Plan, the Payment will be made in a single sum on the Company’s
first regular payroll date after the eighth calendar day following the Agreement
Date, provided, however, that if that date falls after the last payroll date in
December and before the first payroll date in January, the Payment will be made
on the second regular payroll date in January.] [OR] [In accordance with the
terms of the Plan, the first installment of the Payment, or $000.00, will be
mailed to the Employee on the first regular Company payroll date after the
eighth calendar day following the Agreement Date and the Company’s receipt of
the signed original of this Agreement. The second installment of the Payment, or
$000.00, will be mailed to the Employee on or about the second regular Company
payroll date in 2011.]

 

  b.

Insurance Benefits.

Medical, dental and vision care insurance benefits may be continued through the
Severance Period in accordance with the terms of the Plan and the Allergan
Welfare Benefits Plan. [_________(    ) years from your Termination Date.] The
Employee shall be responsible for paying the required participant contributions
for such continued coverage. Such required contributions shall be deducted from
the Payment or, if necessary, paid from other sources in accordance with the
terms of the Plan and the Allergan Welfare Benefits Plan. The Employee may elect
to continue coverage after the Severance Period at the Employee’s cost in
compliance with applicable law(s).

c.    [Written Document Regarding Acceleration; No Other Payments or Benefits.

[Except as expressly provided in applicable plan document(s) or award notice(s),
or ]Unless the Employee has received a written document executed by the
Company’s Vice President, Global Benefits and Compensation or the Company’s
General Counsel or the Company’s Executive Vice President of Human Resources on
or before the Termination Date stating that the vesting of the Employee’s
unvested and outstanding stock, stock options or other equity awards is being
accelerated to the Termination Date in accordance with the terms and conditions
of the Company’s applicable plan document(s) and award notice(s), the Employee
relinquishes and waives any rights and agrees the Employee is not entitled to
receive any other wages, remuneration, income, salary, commissions, incentive
compensation, restricted stock, stock options, awards, benefits, bonuses or
payments of any kind from the Company, other than as enumerated in Section 1,
and except for (i) otherwise vested retirement benefits and (ii) stock, stock
options and other equity awards that have vested by their terms prior to the
Termination Date [without regard to the express conditions for acceleration set
forth in the applicable plan document(s) and award notice(s).]

 

3



--------------------------------------------------------------------------------

  d.

[Outplacement Counseling.

The Employee will be eligible for outplacement counseling. The Company will
arrange and pay for such counseling with a provider of its choice.]

 

  e.

[PFS Eligibility.

Whether or not Employee executes this Agreement, the Employee is eligible for
Partners For Success (“PFS”) consideration. The PFS payment, if any, will be
subject to all terms and conditions of the Partners for Success Plan, will be
made during the normal bonus cycle in the amount applicable to the Employee’s
final pay grade as provided in the plan document, will be prorated for the
number of full months that the Employee was employed during the bonus
calculation year.]

 

  f. [Management Bonus Plan.

Whether or not Employee executes this Agreement, the Employee is eligible for
Management Bonus Plan consideration. The Employee will only receive a Management
Bonus Plan payment if such payments are announced and made to other Management
Bonus Plan eligible employees, and the Management Bonus Plan payment will be
made at the same time such payments are made to other Management Bonus Plan
eligible employees. The Employee’s Management Bonus Plan payment, if any, will
be subject to all terms and conditions of the Management Bonus Plan.]

[Executive Bonus Plan.

Whether or not Employee executes this Agreement, the Employee may receive
benefits under the Executive Bonus Plan in accordance with the terms of that
Plan.]

 

  2.

Future Employment.

The Employee understands and agrees that while the Employee may apply for future
employment with the Company or its successors, affiliates or subsidiaries, the
Employee has no right to such future employment and such entity may, in its sole
discretion, deny the Employee’s employment application. The Employee further
understands and agrees that in the event the Employee obtains employment with
the Company or its successors, affiliates or subsidiaries, such entity may, in
its sole discretion, terminate the Employee’s employment.

 

  3.

Release of the Company.

a.    General Release. In exchange for the Payment and benefits set forth in
Section 1, the Employee hereby releases and forever discharges the Company, its
parents, subsidiaries, predecessors, successors and each of their associates,
owners, stockholders,

 

4



--------------------------------------------------------------------------------

members, assigns, employees, agents, directors, officers, partners,
representatives, lawyers, and all persons acting by, through, under, or in
concert with them, or any of them (collectively the “Releasees”), of and from
any and all manner of waivable action or actions, causes or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, losses, costs or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which the Employee now has or may hereafter have against the Releasees by reason
of any and all acts, omissions, events or facts occurring or existing prior to
the date hereof, except as expressly provided herein. The Claims released by
this Agreement include, without limitation, breach of any contract, including
any employment agreement; breach of any covenant of good faith and fair dealing,
express or implied; legal restrictions relating to an employer’s ability to
terminate its employees; violation of any federal, state or local statute,
ordinance or regulation, including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the Sarbanes-Oxley Act of 2002, the Fair Labor
Standards Act, and any other or similar state laws prohibiting discrimination,
harassment and retaliation and governing wages, hours and other terms and
conditions of employment. This Release will not apply to the Employee’s right to
receive the Payment and other benefits provided for in this Agreement or to
retirement benefits that have vested and accrued prior to the Termination Date,
or prohibit the Employee from participating in the investigation of an
administrative charge or complaint by a state or federal agency.

 

  b.

Release of Unknown Claims.

THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE IS RELEASING CLAIMS THE EMPLOYEE MAY
NOT KNOW ABOUT AND THAT THIS IS THE EMPLOYEE’S KNOWING AND VOLUNTARY INTENT.
THEREFORE, THE EMPLOYEE WAIVES ALL RIGHTS THE EMPLOYEE MAY HAVE UNDER ANY LAW
DESIGNED TO PROTECT THE WAIVER OF UNKNOWN CLAIMS, SUCH AS CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

  c.

[Older Worker’s Benefit Protection Act.

The Employee agrees and expressly acknowledges that this Agreement includes a
waiver and release of all claims which the Employee has or may have under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.§621, et seq.
(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this Agreement:

(i) That this paragraph and this Agreement are written in a manner calculated to
be understood by the Employee.

 

5



--------------------------------------------------------------------------------

(ii) The waiver and release of claims under the ADEA contained in this Agreement
do not cover rights or claims that may arise after the Agreement Date.

(iii) This Agreement provides for consideration in addition to anything of value
to which the Employee is already entitled.

(iv) The Employee is advised to consult an attorney before signing this
Agreement.

(v) [The Employee has been given twenty-one (21) calendar days after being
presented with this Agreement to decide whether or not to sign this Agreement.
If the Employee signs this Agreement before the expiration of such period, the
Employee does so voluntarily and after having had the opportunity to consult
with an attorney.]

(vi) [The Employee has been provided with required disclosures concerning those
employees who are eligible to participate in this employment termination program
and their ages, and has been given forty-five (45) calendar days after being
presented with the disclosures and this Agreement to decide whether or not to
sign this Agreement. If the Employee signs this Agreement before the expiration
of such period, the Employee does so voluntarily and after having had the
opportunity to consult with an attorney.]

(vi) The Employee will have the right to revoke this Agreement within seven
(7) calendar days of the Agreement Date. In the event this Agreement is revoked,
this Agreement will be null and void in its entirety and the Employee will not
receive the Payment or other benefits provided for in this Agreement.

(vii) If the Employee wishes to revoke this Agreement, the Employee must deliver
written notice of revocation to [________], [________] at Allergan, Inc., 2525
Dupont Drive, Irvine, California 92612 before 5:00 p.m. PST on the seventh
(7th) calendar day after the Agreement Date.]

 

  4.

No Assignment of Claims.

The Employee represents and warrants to the Releasees that there has been no
assignment or other transfer of any interest in any Claim which the Employee may
have against the Releasees by the Employee, or any of them, and the Employee
agrees to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such party.

 

6



--------------------------------------------------------------------------------

5.    [No Suits or Actions.

The Employee represents that no claims, actions or charges have been filed
against the Releasees by the Employee, and that the Employee is not aware of any
facts that would support any Claims or any compliance-related or Code of Ethics
violations of any kind whatsoever against the Releasees, including without
limitation any Claims for any work-related injuries. If the Employee hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released in this Agreement, or
in any manner asserts against the Releasees any of the Claims released in this
Agreement, then the Employee agrees to pay to the Releasees against whom such
Claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by the Releasees in defending or otherwise responding
to the suit or Claim; provided, however, that this provision shall not obligate
the Employee to pay the Releasees’ attorneys’ fees in any action challenging the
release of claims under the Older Workers Benefit Protection Act or the ADEA,
unless otherwise allowed by law.]

6.    [Dismissal of Pending Actions; No Other Suits or Actions.

Other than [___________________] (the “Pending Action”), which must be withdrawn
and/or dismissed with prejudice as a condition of receiving the Payment and
other benefits under this Agreement, the Employee represents that no claims,
actions or charges have been filed against the Releasees by the Employee, and
that the Employee is not aware of any facts that would support any other claims
of any kind whatsoever against the Releasees, including without limitation any
Claims for any work-related injuries. The Company will not be required to make
the Payment or provide any of the other benefits under this Agreement unless the
Company’s counsel receives, within 48 days of the Termination Date, an original
of a request for withdrawal and/or dismissal with prejudice of the Pending
Action in a form acceptable to the Company’s counsel signed by the Employee or
the Employee’s counsel. If the Employee hereafter commences, joins in, or in any
manner seeks relief though any suit rising out of, based upon, or relating to
any of the Claims released in this Agreement or in any manner asserts against
the Releasees any of the Claims released in this Agreement, including by any
attempt to reopen, have reconsidered or appeal the dismissal of the Pending
Action, then the Employee agrees to pay to the Releasees against whom such
Claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by the Releasees in defending or otherwise responding
to the suit or Claim; provided, however, that this provision shall not obligate
the Employee to pay the Releasees’ attorneys’ fees in any action challenging the
release of claims under the Older Workers Benefit Protection Act or the ADEA,
unless otherwise allowed by law.]

7.    No Admission.

The Employee understands and agrees that neither the payment of money or
benefits nor the execution of this Agreement will constitute or be construed as
an admission of any liability or wrongdoing whatsoever by any of the Releasees.

 

7



--------------------------------------------------------------------------------

8.    Advice of Counsel.

Employee represents and warrants that the Employee has read this Agreement, has
had adequate time to consider it, has been advised to consult with an attorney
prior to executing this Agreement, understands the meaning and application of
this Agreement and has signed this Agreement knowingly, voluntarily and of the
Employee’s own free will with the intent of being bound by it.

9.    Severability; Modification of Agreement.

If any provision of this Agreement is found invalid or unenforceable in whole or
in part, then such provisions shall be deemed to be modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable
or shall be deemed excised from this Agreement as such circumstances may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law as if such provision had been originally incorporated
herein as so modified or restricted or as if such provision had not been
originally incorporated herein, as the case may be.

10.    Arbitration; Waiver of Jury Trial.

Except for claims by either of the Parties hereto for emergency equitable or
injunctive relief which cannot be timely addressed through arbitration, the
Parties hereby agree to submit any claim or dispute between them and any of the
Releasees who agree to participate in arbitration, including those arising out
of the terms of this Agreement and/or any dispute arising out of or relating to
the Employee’s employment with the Company, to private and confidential
arbitration by a single neutral arbitrator through Judicial Arbitration and
Mediation Services (“JAMS”). The arbitration proceedings shall be governed by
the then current JAMS rules governing employment disputes, and shall take place
in Orange County, California, which the Employee represents is a convenient
location for the Employee. The decision of the arbitrator shall be final and
binding on the Parties to this Agreement and any of the Releasees who agrees to
arbitration, and judgment thereon may be entered in any court having
jurisdiction. All costs of the arbitration proceeding or litigation to enforce
this Agreement, including attorneys’ fees and witness expense fees, shall be
paid as the arbitrator or court awards in accordance with applicable law. To the
extent required by law, the Company will advance fees payable to JAMS. Except
for claims for emergency equitable or injunctive relief, which cannot be timely
addressed through arbitration, this arbitration procedure is intended to be the
exclusive method of resolving any claim relating to the obligations set forth in
this Agreement. The Parties hereby waive any right to a jury trial on any
dispute or Claim covered by this Agreement.

11.    Confidentiality.

The Company and the Employee have entered into this Agreement with the
understanding that this Agreement and its terms will remain confidential in
their entirety, except as required by law. The Employee agrees that the Employee
will keep strictly confidential all facts and opinions related to this Agreement
and to any dispute with any of the Releasees. The Employee will not disclose the
existence or terms of this Agreement to any person other than the Employee’s
counsel, accountant and/or tax advisor; provided that such counsel, accountant
and

 

8



--------------------------------------------------------------------------------

tax advisor agree that they will also be bound by the confidentiality provisions
of this Agreement, except to the extent necessary to obtain an order enforcing
the terms of this Agreement, or as otherwise required by law. The Company will
not disclose the existence or terms of this Agreement to anyone other than its
counsel, auditors, tax advisors, insurers, or employees with a business need to
know; provided that such counsel, auditors, tax advisors, insurers and employees
agree that they will also be bound by the confidentiality provisions of this
Agreement, except to the extent necessary to obtain an order enforcing the terms
of this Agreement, or as otherwise required by law. The Employee and the
Employee’s representatives shall make no public announcements or publications,
or hold any press conferences concerning this Agreement or any dispute between
them or between the Employee or any of the other Releasees.

In the event of any disclosure authorized by this Agreement, the party
disclosing the terms shall inform the recipient that the terms of this Agreement
are confidential and that they shall not be further disclosed. In the event that
disclosure of the terms of this Agreement are sought in any manner by any person
who is not a party to this Agreement, the party from whom disclosure is sought
will promptly notify the other party that such disclosure has been requested and
will cooperate with the other party in opposing the disclosure to the fullest
extent permitted by law. The Parties agree that they will not make any
statements concerning this Agreement or the status of any dispute between them
other than to state that “the matter has been resolved.”

12.    Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and assigns.
Notwithstanding the foregoing, neither this Agreement nor any rights hereunder
may be assigned to any party by any party without the prior written consent of
all other parties hereto.

13.    Reference Checks.

All reference checks and inquiries verifying employment should be directed by
the Employee to the Company’s Human Resources Department. If requested, the
Company will provide a reference letter verifying the Employee’s date of hire,
Termination Date, final job title, and final salary.

14.    Expenses.

The Employee understands and agrees that, after the Termination Date, the
Employee may not and will not incur expenses on behalf of the Company, nor will
the Employee have authority to act on behalf of the Company. Any pay advances to
the Employee must be repaid by the Termination Date. Any loans to the Employee
must be repaid in accordance with their terms.

15.    Company Information.

The Employee acknowledges that, during the term of the Employee’s employment,
the Employee had, and that during the Severance Period and subsequent thereto
may have, access to information that is confidential and/or proprietary to the
Company,

 

9



--------------------------------------------------------------------------------

including but not limited to, trade secrets, technical data or know-how relating
to investigational or marketed products, research, and marketing plans, customer
lists, manufacturing processes, information concerning the skills and
qualifications of Company employees, and other information of a business,
financial or technical nature (not already publicly available in a reasonably
integrated form), and that such information is and will remain at all times the
exclusive property of the Company. The Employee agrees to maintain such
information in confidence and will not disclose such information to anyone else,
nor use it for the Employee’s own benefit or for the benefit of other
individuals or organizations. This section does not supersede any agreement
relating to confidential or proprietary information previously entered into by
the Employee. Instead, any such agreement is incorporated herein as if fully set
forth.

[The Employee agrees that the Employee shall not, directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as hereinafter defined). The Employee agrees that, upon termination of
Employee’s employment with the Company, all Confidential Information in the
Employee’s possession that is in written or other tangible form (together with
all copies or duplicates thereof, including computer files) shall be returned to
the Company and shall not be retained by the Employee or furnished to any third
party, in any form, except as provided herein; provided, however, that the
Employee shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (a) was publicly known at
the time of disclosure to the Employee, (b) becomes publicly known or available
thereafter other than by any means in violation of the Change in Control Policy
or any other duty owed to the Company by any person or entity, or (c) is
lawfully disclosed to the Employee by a third party. As used in this Agreement,
the term “Confidential Information” means: information disclosed to the Employee
or known by the Employee as a consequence of or through the Employee’s
relationship with the Company about the products, research and development
efforts, regulatory efforts, manufacturing processes, customers, employees,
business methods, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of the Company.]

16.    Company Property.

The Employee agrees to return all Company property in the Employee’s possession
on or before the Termination Date. This includes, but is not limited to, credit,
phone and travel cards, building and card keys, office equipment such as
calculators, dictation equipment, computers, modems, and all other items which
are Company property. This also includes any report, customer list, price list,
files, notebooks or other materials pertaining to the Company’s business which
are in the Employee’s possession or under the Employee’s control.

17.    [Non-Solicitation Covenant. The Employee agrees that, for the period
commencing on the date of termination of the Employee’s employment with the
Company and ending on the first anniversary thereof, the Employee shall not,
either on the Employee’s own account or jointly with or as a manager, agent,
officer, employee, consultant, partner, joint venturer, owner or shareholder or
otherwise on behalf of any other person, firm or corporation, directly or
indirectly solicit or attempt to solicit away from the Company any of its
officers or employees or offer employment to any person who, on or during the
six (6) months immediately preceding the date of such solicitation or offer, is
or was an

 

10



--------------------------------------------------------------------------------

officer or employee of the Company; provided, however, that a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Agreement.]

18.    Headings.

The headings in this Agreement are for convenience only, and shall not be given
any affect in the interpretation of this Agreement.

19.    Entire Agreement; No Oral Modification.

The Parties each represent and warrant that this Agreement constitutes the
entire agreement relating to the subject matter hereof, that no promise or
inducement has been offered or made except as set forth herein and that the
consideration stated herein is the sole consideration for this Agreement. This
Agreement may not be modified other than in a writing signed by both Parties and
stating its intent to modify or supersede this Agreement.

20.    Choice of Law.

The parties agree that this Agreement shall be construed and enforced in
accordance with applicable federal laws and the laws of the State of California.

21.    Counterparts; Facsimile Signature.

This Agreement may be executed in one or more counterparts, each of which shall
constitute an original but all of which shall be but one and the same Agreement.
Delivery of a facsimile signature page shall be deemed to be delivery of a
manually executed original.

 

      Allergan, Inc.           By:     Employee             Title:            
Date:         Date:    

 

11